 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY PARNELL,                                      No. 2:18-cv-0220 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    DR. K. WIN, DR. CHIN,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel. On June 18, 2019, defendants

18   filed their reply to plaintiff’s opposition to the pending motion for summary judgment. On July

19   29, 2019, plaintiff filed an untimely and unauthorized sur-reply. On August 5, 2019, defendants

20   filed a motion to strike the sur-reply, but in the alternative, asked for leave to file a response to

21   address plaintiff’s new allegations.

22           Parties do not have the right to file sur-replies and motions are deemed submitted when

23   the time to reply has expired. Local Rule 230(l). The Court generally views motions for leave to

24   file a sur-reply with disfavor. Hill v. England, 2005 WL 3031136, at *1 (E.D. Cal. 2005) (citing

25   Fedrick v. Mercedes-Benz USA, LLC, 366 F.Supp.2d 1190, 1197 (N.D. Ga. 2005)).

26   Nevertheless, the undersigned does not believe striking the sur-reply is appropriate here,

27   considering plaintiff’s pro se status and the fact that his sur-reply presents relevant evidence on

28   summary judgment. See Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013) (“Courts in
                                                         1
 1   this circuit have an obligation to give a liberal construction to the filings of pro se litigants,

 2   especially when they are civil rights claims by inmates. This rule relieves pro se litigants from

 3   the strict application of procedural rules. . . .”) (citations omitted); Frost v. Symington, 197 F.3d

 4   348, 352-53 (9th Cir. 1999) (requiring liberal treatment of pro se plaintiff at summary judgment);

 5   and Turner v. Admin. Sec. Personell, 2017 WL 4387326, at *1 (E.D. Cal. Oct. 3, 2017) (“district

 6   courts have the discretion to either permit or preclude a sur-reply.”) While defendants are correct

 7   that no new arguments were raised in their reply, in this instance the court exercises its discretion

 8   and will consider the sur-reply in ruling on defendants’ motion for summary judgment because of

 9   the nature of plaintiff’s Eighth Amendment claims, as well as his pro se status.

10             Therefore, defendants’ motion to strike the sur-reply is denied. Defendants shall have

11   fourteen days in which to file a response to plaintiff’s sur-reply. Once defendants’ response is

12   filed, the motion for summary judgment will stand submitted, and no additional filings are

13   permitted. In other words, plaintiff is not granted leave to file a reply to defendants’ response to

14   the sur-reply.

15             Accordingly, IT IS HEREBY ORDERED that:

16             1. Defendants’ motion to strike (ECF No. 32) is denied; and

17             2. Within fourteen days, defendants may file a response to plaintiff’s sur-reply.

18   Following the filing of such response, no further briefing on the pending motion for summary

19   judgment is permitted.

20   Dated: September 25, 2019
21

22   /parn0220.fb

23

24

25

26
27

28
                                                          2
